                                                                                FILED
                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA                               'JUL 24 2019
                            MISSOULA DIVISION                                    Clerk, U.S Courts
                                                                                 District Of Montana
                                                                                 Missoula Division

 UNITED STATES OF AMERICA,                              CR 19-23-M-DWM

                           Plaintiff,

            vs.                                        PRELIMINARY
                                                    ORDER OR FORFEITURE
 BARBARA SUE BROWN,

                           Defendant.


       TI-IlS MATIER comes before the Court on the United States' Unopposed

Motion for Preliminary Order of Forfeiture. (Doc. 32.) The Court finds:

       THAT the United States and Defendant Barbara Sue Brown entered into a

plea agreement that provides a factual basis and cause to issue a forfeiture order

under 21 U.S.C. § 853(a)(l) and (2); 18 U.S.C. §924(d);

      THAT prior to the disposition of the assets, the United States Marshal's

Service, and/or the United States Department of Homeland Security, or its

designated sub-custodian, is required to seize the forfeited property; and

      THAT 21 U.S.C. § 853(n)(l) requires that third parties who may have an

interest in the property receive notice, via publication, or to the extent practical,

direct written notice of the forfeiture and the United States' intent to dispose of the

property.
       THEREFORE, IT IS ORDERED, DECREED AND ADJUDGED:

       THAT the United States' motion (Doc. 32) is GRANTED;

       THAT Defendant Barbara Sue Brown's interest in any property constituting

and derived from any proceeds obtained, directly and indirectly, as a result of the

violation in Counts I and II of the Superseding Information, and any property used

and intended to be used, in any manner and part, to commit, and facilitate the

commission of, such violation, is forfeited to the United States in accordance with

21 U.S.C. § 853(a)(l) and (2); 18 U.S.C. §924(d). That property consists

specifically of the following items:

     • $803 United States currency;

     • Ruger 9mm pistol, Model LC9s, SIN 328-15206;

     • One Ruger 9mm magazine; and

     • 3 rounds of 9mm ammunition.

      THAT the United States Department Marshal's Service, and/or the United

States Department of Homeland Security, or its designated sub-custodian, is

directed to seize the property subject to forfeiture and further to make a return as

provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

                                          2
days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, notice of the Court's Preliminary

Order and the United States' intent to dispose of the property in such manner as the

Attorney General of the United States may direct, pursuant to 21 U.S.C.

§ 853(n)(l), and to make its return to this Court that such action has been

completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(n)(7) and

Fed. R. Crim. P. 32.2, in which all interests will be addressed.

      DATED this     J/f~ yof July, 2019.

                                                      olloy, District Judge
                                                      District Court




                                          3
